Citation Nr: 1205906	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  10-08 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a dependency allowance for R.A.R.F. for the purpose of Department of Veterans Affairs compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1955 to June 1959.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 administrative decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In that decision, the RO denied entitlement to a dependency allowance for R.A.R.F. for purposes of VA compensation benefits.

The Veteran testified before the undersigned at an August 2011 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.


FINDINGS OF FACT

1.  R.A.R.F. is the natural child of the Veteran's foster child.

2.  In October 2006, the Probate Court of Suffolk County, Massachusetts appointed the Veteran and his wife as the co-guardians of R.A.R.F. 

3.  There is no final decree of adoption, unrescinded interlocutory decree of adoption or adoption agreement making the Veteran an adoptive parent of R.A.R.F.



CONCLUSION OF LAW

The criteria for entitlement to a dependency allowance for R.A.R.F. for the purpose of VA compensation benefits are not met.  38 U.S.C.A. §§ 101, 1115 (West 2002 & Supp. 2011); 38 C.F.R. § 3.57(a)-(c) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The Veteran's claim of entitlement to a dependency allowance for R.A.R.F. for the purpose of VA compensation benefits is being denied as a matter of law.  In VAOPGCPREC 5-2004 (2004) VA's Office of General Counsel held that the VCAA does not require either notice or assistance when the claim cannot be substantiated under the law or based on the application of the law to undisputed facts.  Similarly, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  Mason v. Principi, 16 Vet. App. 129 (2002).

Therefore, as there is no basis in law for granting the Veteran's claim in this case, the VCAA is inapplicable to this claim.

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  However, effective August 23, 2011, VA amended its regulations governing hearings.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).  

The rule clarifies that the hearing provisions in 38 C.F.R. § 3.103, only apply to hearings before the agency of original jurisdiction (AOJ) and do not apply to hearings before the Board.  Because the hearing in this case was held prior to August 23, 2011, it is not clear whether the new regulation is applicable.

In any event, the undersigned identified the issue on appeal, observed that while there were equities on the Veteran's side, the outcome would turn on the legal requirements for recognition as a dependent child, and that further research on that question would be undertaken.  Inasmuch as there are legal barriers based on undisputed facts (discussed below) that preclude payment of dependency benefits for R.A.R.F., there is no additional evidence that could substantiate the claim; hence there was no additional evidence that could have been suggested at the hearing.


Analysis

The law provides that a veteran who is entitled to compensation, and whose disability is rated not less than 30 percent, shall be entitled to additional compensation for dependents.  38 U.S.C.A. § 1115.  

The term "child" of a veteran generally means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of a veteran's household or was a member of a veteran's household at the time of the veteran's death, or an illegitimate child; and (i) who is under the age of 18 years; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by VA.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57 (a).

The term "stepchild" means a legitimate or an illegitimate child of a veteran's spouse.  A child of a surviving spouse whose marriage to a veteran is deemed valid under the provisions of 38 C.F.R. § 3.52, and who otherwise meets the requirements of this section is included.  38 C.F.R. § 3.57(b).

The term "adopted child" generally means a child adopted pursuant to a final decree of adoption, a child adopted pursuant to an unrescinded interlocutory decree of adoption while remaining in the custody of the adopting parent (or parents) during the interlocutory period, and a child who has been placed for adoption under an agreement entered into by the adopting parent (or parents) with any agency authorized under law to so act, unless and until such agreement is terminated, while the child remains in the custody of the adopting parent (or parents) during the period of placement for adoption under such agreement.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(c).

In this case, the Veteran is in receipt of VA compensation benefits based on service-connected disabilities that have a combined disability rating of 50 percent.  Nevertheless, R.A.R.F. is not shown to be the Veteran's "child," as that term is defined by regulation.

The evidence reflects that R.A.R.F. is the natural child of the Veteran's foster child (A.L.F.).  The Veteran contends that he is entitled to a dependency allowance for R.A.R.F. because he and his wife are his legal guardians, they provide for his care and wellbeing on a daily basis (e.g. food, shelter, clothing, medical insurance), and he is recognized as their dependent by other federal and state agencies.

In October 2006, the Probate Court of Suffolk County, Massachusetts appointed the Veteran and his wife as the co-guardians of R.A.R.F.  However, the Veteran has not reported, and the evidence does not otherwise reflect, that there is a final decree of adoption, an unrescinded interlocutory decree of adoption, or adoption agreement making the Veteran an adoptive parent of R.A.R.F.  There is no evidence that the Veteran has sought to adopt R.A.R.F.  The Veteran has acknowledged this fact.  In other words, although the Veteran and his wife were appointed the legal guardians of R.A.R.F., he is not considered their "adopted child" as that term is defined by VA.  

In his February 2010 substantive appeal (VA Form 9), the Veteran cited to the provisions of 38 C.F.R. § 3.57(d), which defines the term "child custody," in support of his contention that R.A.R.F. is his "child" for purposes of VA dependency compensation.  However, as expressly set forth in the regulations, these provisions are for the purpose of determining entitlement to improved pension and are not for use in determining entitlement to a dependency allowance for VA compensation purposes.  Therefore, these provisions are not applicable to the Veteran's case.

At his hearing, the Veteran again acknowledged that R.A.R.F. was not his biological child and provided details as to the circumstances that lead to him and his wife becoming the child's legal guardian.

Accordingly, R.A.R.F. cannot be deemed to be a "child" of the Veteran for VA compensation purposes, and the Veteran may not receive a dependency allowance for him.

The legal criteria in this case are clear and the pertinent facts are not in dispute.  The Veteran has not adopted R.A.R.F. and there is no evidence that he can otherwise be considered the Veteran's "child" under VA regulation.  Unfortunately, the Board has no authority to create exceptions, or to overturn or to disregard this very specific limitation on the award of dependency benefits.  38 U.S.C.A. § 7104(a) (West 2002); see Harvey v. Brown, 6 Vet. App. 416, 423 (1994) (payments of money from the Federal Treasury are limited to those authorized by statute).  

In Harvey, the Court pointed out that it is a federal crime, punishable by fine and imprisonment, for any Government officer or employee to knowingly spend money in excess of that appropriated by Congress.  Id. at 424, citing OPM v. Richmond, 496 U.S. 414, 430, 110 S.Ct. 2465, 2474 (1990).

Where, as here, the law and not the evidence is dispositive, the Veteran's claim for a dependency allowance for R.A.R.F. for the purpose of VA compensation benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).





						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a dependency allowance for R.A.R.F. for the purpose of VA compensation benefits is denied.





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


